
	
		II
		110th CONGRESS
		2d Session
		S. 3644
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Ms. Landrieu (for
			 herself, Mrs. Hutchison,
			 Mrs. Lincoln, Mr. Pryor, Mr.
			 Wicker, and Mr. Cochran)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to
		  provide crop disaster assistance to agricultural producers that suffered
		  qualifying quantity or quality losses for the 2008 crop year due to a natural
		  disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Relief Act of
			 2008.
		2.2008 crop disaster assistanceSection 9001 of the U.S. Troop Readiness,
			 Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28; 121 Stat. 211) is amended—
			(1)in subsection (a)—
				(A)by striking There are hereby
			 and inserting the following:
					
						(1)In generalThere are
				hereby
						;
				and
				(B)by adding at the end the following:
					
						(2)2008 crop disaster assistance
							(A)In generalThere are hereby appropriated to the
				Secretary such sums as are necessary, to remain available until expended, to
				make emergency financial assistance under this section available to producers
				on a farm that incurred qualifying quantity or quality losses for the 2008 crop
				due a natural disaster or any related condition, as determined by the
				Secretary.
							(B)Sugar and sugarcane disaster
				assistance
								(i)FloridaThere are hereby appropriated to the
				Secretary such sums as are necessary, to remain available until expended, to
				make payments to processors in Florida that are eligible to obtain a loan under
				section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C. 7272(a)) to compensate first processors and producers for crop and other
				losses due a natural disaster or any related condition, as determined by the
				Secretary, in Florida during calendar year 2008, by an agreement on the same
				terms and conditions, to the maximum extent practicable, as the payments made
				under section 102 of the Emergency Supplemental Appropriations for Hurricane
				Disasters Assistance Act of 2005 (Public Law 108–324; 118 Stat. 1235),
				including that the 2008 base production of each harvesting unit shall be
				determined using the same base year crop production history that was used
				pursuant to the agreement under that section.
								(ii)Louisiana
									(I)Compensation for lossesThere are hereby appropriated to the
				Secretary such sums as are necessary, to remain available until expended, to
				make assistance available to first processors of sugarcane that operate in a
				county affected by a natural disaster, or obtain sugarcane from a county
				affected by a natural disaster, in Louisiana and that are eligible to obtain a
				loan under section 156(a) of the Federal Agriculture Improvement and Reform Act
				of 1996 (7 U.S.C. 7272(a)), in the form of monetary payments or commodities in
				the inventory of the Commodity Credit Corporation derived from carrying out
				that section, to compensate producers and first processors for crop and other
				losses due to the natural disaster or any related condition, as determined by
				the Secretary.
									(II)AdministrationAssistance under this clause shall
				be—
										(aa)shared by an affected first processor with
				affected producers that provide commodities to the processor in a manner that
				reflects contracts entered into between the processor and the producers, except
				with respect to a portion of the amount of total assistance provided under
				subclause (I) necessary to compensate affected producers for individual losses
				experienced by the producers, including losses due to saltwater intrusion,
				flooding, wind damage, or increased planting, replanting, or harvesting costs,
				which shall be transferred by the first processor to the affected producers
				without regard to contractual share arrangements; and
										(bb)made available under such terms and
				conditions as the Secretary determines are necessary to carry out this
				clause.
										(III)Form of assistanceIn carrying out this clause, the Secretary
				shall—
										(aa)convey to the first processor commodities
				in the inventory of the Commodity Credit Corporation derived from carrying out
				section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C. 7272(a));
										(bb)make monetary payments to the first
				processor; or
										(cc)take any combination of actions described
				in items (aa) and (bb), using commodities or monetary payments.
										(IV)Loss determinationIn carrying out this clause, the Secretary
				shall use the same base year to determine crop loss that was elected by a
				producer to determine crop loss in carrying out the hurricane assistance
				program under section 207 of the Agricultural Assistance Act of 2003 (Public
				Law 108–7; 117 Stat. 543).
									(iii)TexasThere are hereby appropriated to the
				Secretary such sums as are necessary, to remain available until expended, to
				assist sugarcane growers in Texas by making a payment in that amount to a
				farmer-owned cooperative sugarcane processor in that State, for costs of
				demurrage, storage, and transportation resulting from natural disaster or any
				related condition during calendar year 2008.
								(C)Relation to supplemental agricultural
				disaster assistance programA
				producer on a farm that accepts assistance made available under this paragraph
				for a crop loss is not eligible to receive supplemental agricultural disaster
				assistance for that crop loss under subtitle B of the Federal Crop Insurance
				Act (7 U.S.C. 1531) or title IX of the Trade Act of 1974 (19 U.S.C. 2497 et
				seq.).
							;
				and
				(2)in subsection (b), by striking this
			 section each place it appears and inserting subsection
			 (a)(1).
			3.Aquaculture grants
			(a)Definition of eligible
			 applicantIn this section,
			 the term eligible applicant means a producer of animals described
			 in section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002
			 (21 U.S.C. 321d(a)(1)) during the 2008 calendar year.
			(b)Aquaculture grantsOf the funds of the Commodity Credit
			 Corporation, the Secretary of Agriculture shall use $50,000,000 to provide
			 grants to appropriate State departments of agriculture (or other appropriate
			 State agencies) that agree to provide assistance to eligible applicants through
			 animal feed providers that agree to make the assistance available on a pro rata
			 basis to eligible applicants based on documented feed use by the eligible
			 applicants during the 2008 calendar year to help offset feed costs or economic
			 losses caused by natural disasters.
			(c)Duty of SecretaryThe Secretary shall ensure that—
				(1)funds made available under subsection (b)
			 are apportioned in an equitable manner among the States that receive funds
			 under this section; and
				(2)assistance is made available based only on
			 documented feed use.
				(d)Regulations
				(1)In generalThe Secretary of Agriculture may promulgate
			 such regulations as are necessary to implement this section.
				(2)ProcedureThe promulgation of the regulations and
			 administration of this section shall be made without regard to—
					(A)the notice and comment provisions of
			 section 553 of title 5, United States Code;
					(B)the Statement of Policy of the Secretary of
			 Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices
			 of proposed rulemaking and public participation in rulemaking; and
					(C)chapter 35 of title 44, United States Code
			 (commonly known as the Paperwork Reduction Act).
					(3)Congressional review of agency
			 rulemakingIn carrying out
			 this subsection, the Secretary shall use the authority provided under section
			 808 of title 5, United States Code.
				
